Motion Granted in Part; Order filed February 6, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00046-CR
                                  ____________

                    ERIC DEMOND DOUGLAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1122749

                                   ORDER

      Appellant was granted this out-of-time appeal. Appellant’s earlier appeal,
docketed under our case number 14-08-01177-CR, was dismissed for want of
jurisdiction because appellant’s notice of appeal was untimely.

      On February 3, 2014, appellant’s appointed counsel filed a motion to
consolidate the two appeals, or alternatively, to supplement the clerk’s record. We
GRANT IN PART appellant’s motion as to the alternative relief. We order the
record in this appeal supplemented with the clerk’s record filed on December 30,
2008, in our case number 14-08-01177-CR.



                              PER CURIAM




                                       2